
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1D


FOURTH AMENDMENT TO
LIMITED PARTNERSHIP AGREEMENT
OF
THE MILLS LIMITED PARTNERSHIP


        THIS FOURTH AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF THE MILLS
LIMITED PARTNERSHIP (this "Amendment"), dated as of December 17, 2002, is
entered into by The Mills Corporation, a Delaware corporation, as general
partner (the "General Partner") of The Mills Limited Partnership (the
"Partnership"), for itself and on behalf of the limited partners of the
Partnership.

        WHEREAS, Section 4.2(A) of the Limited Partnership Agreement of the
Partnership (as heretofore amended, the "Partnership Agreement") authorizes the
General Partner to cause the Partnership to issue additional Partnership Units
(as defined in the Partnership Agreement) in one or more classes or series, with
such designations, preferences and relative, participating, optional or other
special rights, powers and duties, all as determined by the General Partner in
its sole and absolute discretion;

        WHEREAS, Section 4.2(A) of the Limited Partnership Agreement provides
that no additional Partnership Units may be issued to the General Partner unless
they are issued in connection with an issuance of capital stock of the General
Partner having economic rights that are substantially similar to the economic
rights of such Partnership Units and the General Partner contributes the
proceeds of such capital stock to the Partnership;

        WHEREAS, the General Partner has entered into an Underwriting Agreement,
dated as of December 12, 2002, pursuant to which the General Partner has agreed
to issue shares of a newly created series of capital stock, designated 9%
Series C Cumulative Redeemable Preferred Stock (the "Series C Preferred Stock");

        WHEREAS, pursuant to the authority granted to the General Partner
pursuant to Section 11.1(A) of the Partnership Agreement, the General Partner
desires to amend the Partnership Agreement (i) to establish a new class of
Preferred Units, to be entitled Series C Cumulative Redeemable Preferred
Partnership Units (the "Series C Preferred Partnership Units"), and to set forth
the designations, rights, powers, preferences and duties of such Series C
Preferred Partnership Units, which are substantially similar to those of the
Series C Preferred Stock, and (ii) to make certain other changes to the
Partnership Agreement.

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the General Partner hereby amends the Partnership Agreement, as
follows:

        1.    Amendments to Section 4.2.    Section 4.2 of the Partnership
Agreement is hereby amended by adding after Section 4.2(F) the following
section:

        G.    Series C Preferred Partnership Units.    Under the authority
granted to it by Section 4.2(A) hereof, the General Partner hereby establishes
an additional class of Preferred Units entitled "Series C Cumulative Redeemable
Preferred Partnership Units" (the "Series C Preferred Partnership Units").
Series C Preferred Partnership Units shall have the designations, preferences,
rights, powers and duties as set forth in Exhibit 7 hereto.

        2.    Exhibits to Partnership Agreement.    

        (A)  The General Partner shall maintain the information set forth in
Exhibit 1 to the Partnership Agreement, as such information shall change from
time to time, in such form as the General Partner deems appropriate for the
conduct of the Partnership's affairs, and Exhibit 1 shall be deemed amended from
time to time to reflect the information so

--------------------------------------------------------------------------------

maintained by the General Partner, whether or not a formal amendment to the
Partnership Agreement has been executed amending such Exhibit 1. In addition to
the designation of Series C Preferred Partnership Units pursuant to this Fourth
Amendment, such information shall reflect (and Exhibit 1 shall be deemed amended
from time to time to reflect) the issuance of any additional Partnership Units
to the General Partner or any other Person, the transfer of Partnership Units
and the redemption of any Partnership Units, all as contemplated herein.

        (B)  The Partnership Agreement is hereby amended by attaching thereto as
Exhibit 7 the Exhibit 7 attached hereto.

        3.    Certain Capitalized Terms.    All capitalized terms used in this
Fourth Amendment and not otherwise defined shall have the meanings assigned in
the Partnership Agreement. Except as modified herein, all terms and conditions
of the Partnership Agreement shall remain in full force and effect, which terms
and conditions the General Partner hereby ratifies and affirms.

        4.    Severability.    If any term or other provision of this Fourth
Amendment is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms and provisions of
this Fourth Amendment shall remain in full force and effect and shall in no way
be effectively impaired or invalidated.

        5.    Full Force and Effect.    Except as expressly amended hereby, the
Partnership Agreement shall remain in full force and effect.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has executed this Fourth Amendment
as of the date first set forth above.

                    THE MILLS CORPORATION,
as General Partner of
The Mills Limited Partnership
and on behalf of existing Limited Partners                     By: /s/  KENNETH
R. PARENT      

--------------------------------------------------------------------------------

    Name: Kenneth R. Parent     Title: Chief Operating Officer

3

--------------------------------------------------------------------------------



QuickLinks


FOURTH AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF THE MILLS LIMITED
PARTNERSHIP
